UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6345


STEPHEN ANDREW BECKHAM, a/k/a Stephen A. Beckham,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, McCormick Correctional Institution,

                Respondent - Appellee,

          and

BRYAN STIRLING, Commissioner South Carolina Department of
Corrections,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:14-cv-04358-MGL)


Submitted:   October 14, 2016               Decided:   October 26, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elizabeth Anne Franklin-Best, BLUME, NORRIS & FRANKLIN-BEST,
LLC, Columbia, South Carolina, for Appellant.   Donald John
Zelenka, Senior Assistant Attorney General, Columbia, South
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Stephen Andrew Beckham seeks to appeal the district court’s

order accepting, in part, the recommendation of the magistrate

judge    and     denying        relief   on   his        28   U.S.C.       §    2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate       of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial    showing         of     the       denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.   Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Beckham has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with      oral     argument    because         the     facts       and     legal



                                              3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4